Citation Nr: 0929675	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The Veteran testified before 
the Board in May 2006.  The Board remanded the claim for 
further development in July 2006.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran has been diagnosed with PTSD and contends that 
his PTSD is due to stressors from his period of service in 
Vietnam.  It remains unclear whether he has a confirmed PTSD 
diagnosis based on the criteria in DSM-IV and whether his 
PTSD is related to his period of active service.  The 
Veteran's claim was previously remanded to verify his alleged 
stressors of shooting someone while on patrol in Vietnam, 
witnessing a soldier shooting himself in the leg, and having 
his truck hit with rifle fire while delivering a generator to 
camp.  The United States Army and Joint Services Records 
Research Center (JSRRC) responded in January 2009 that it was 
unable to confirm the shooting that occurred while the 
Veteran was on patrol.  It also found that during the time 
period that the Veteran specified, convoys were subjected to 
eight incidents involving mines or ambushes, but that attacks 
against specific units within the group were not documented.  
However, the JSRRC did find evidence that a serviceman 
Bannerman was injured in non-hostile action.  Resolving all 
doubt in favor of the Veteran, the Board finds that his 
stressor of witnessing a soldier shooting himself in the leg 
has been verified based on the evidence that a serviceman 
Bannerman was injured in non-hostile action during the time 
period specified by the Veteran.  Therefore, in order to make 
an accurate assessment of the Veteran's entitlement to 
service connection for his PTSD, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that determines whether the Veteran has a confirmed PTSD 
diagnosis that is based on his verified stressor from 
service.  The Board thus finds that an examination and 
opinion addressing the etiology of the disorder is necessary 
in order to fairly decide the merits of the Veteran's claim.  

In addition, the Veteran has been diagnosed with other mental 
disorders in addition to PTSD.  The new examination needs to 
address whether any diagnosed mental disorder, other than 
PTSD, is related to service.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether a 
diagnosis of PTSD is appropriate, and if 
so, whether PTSD or any other psychiatric 
disorder found it is related to his 
period of active service.  The examiner 
should be informed that the stressor of 
the Veteran witnessing a soldier shooting 
himself in the leg has been corroborated 
by the service department.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  Is a diagnosis of posttraumatic 
stress disorder pursuant to DSM-IV 
appropriate?  Please state whether 
or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV 
is met.

b)  If so, is the diagnosis of PTSD 
due to the corroborated stressor of 
the Veteran witnessing a soldier 
shooting himself in the leg?

c)  If any psychiatric disorder 
other than PTSD is diagnosed, please 
state whether it is at least as 
likely as not (50 percent 
probability or greater) than any 
other psychiatric disorder is 
related to the Veteran's service.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

